Citation Nr: 0531611	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  00-07 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active service from December 1978 to 
December 1981.

This appeal comes before the Board of Veterans Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The appellant indicated that he wanted a hearing before a 
Veterans Law Judge at the RO (Travel Board hearing )in a 
March 2000 VA Form 9.  In an August 2001 VA Form 21-4138, the 
veteran withdrew his request for a Travel Board hearing and 
instead requested an RO hearing before a decision review 
officer.  In a December 2001 statement, the veteran withdrew 
his request for a hearing and therefore the Board will 
continue with the appeal.  See 38 C.F.R. § 20.704(e) (2005).

In September 2002, the Board ordered further development in 
the case. Subsequently, the case was sent to the Board's 
Evidence Development Unit (EDU), to undertake the requested 
development.  See 38 C.F.R. § 19.9(a)(2) (2002). However, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2), in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (DAV).  In October 2002, the 
Board remanded the case to the Appeals Management Center 
(AMC) for additional development.  The case has been returned 
to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2. The veteran's plantar fasciitis of the right foot is 
manifested by complaints of pain, but there is no objective 
medical evidence of deformity or other abnormality associated 
with the right foot, of limited motion of the toes, or 
dorsiflexed toes, or of any associated significant functional 
impairment.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
10 percent for plantar fasciitis of the right foot have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.10, 
4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5299-5276 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable Agency of Original 
Jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

The veteran has been informed of the evidence needed to show 
his entitlement to an increased rating via the December 1999 
rating decision, March 2000 statement of the case, a RO duty 
to assist letter issued in April 2004, and the June 2005 
supplemental statement of the case.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  Thus, no further notices are required.  See 
Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  In this case, all identified and available 
evidence has been obtained, including all relevant treatment 
records and examination reports.  Thus, the Board finds that 
no additional evidence, which may aid the veteran's claim or 
might be pertinent to the bases of the claim, has been 
submitted, identified or remains outstanding, and the duty to 
assist requirement has been satisfied.  See Quartuccio, 
supra.

The Board notes that the claims file establishes that VA made 
every attempt to afford the veteran an examination to 
determine the nature and extent of the service-connected 
plantar fasciitis of the right foot, twice scheduling 
examinations and twice explaining the necessity for them.  The 
veteran is responsible to keep the VA informed of his 
whereabouts, and also to report for scheduled examinations.  
It is not the VA's responsibility to turn up "heaven and earth 
to find him" if he doesn't report.  See Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993); see also 38 C.F.R. § 3.655.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  By the informational letters, the rating decision, 
the statement of the case and the supplemental statements of 
the case, VA satisfied the fourth element of the notice 
requirements.  Therefore, to decide the appeal regarding the 
veteran's claim discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.
 
The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided (in December 1999) 
and appealed prior to VCAA enactment.  The Court acknowledged 
in Pelegrini that where, as here, the § 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  Rather, the 
appellant has the right to content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  
 
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial December 1999 adjudication, the appellant has not 
been prejudiced thereby.  The content of the notices provided 
to the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the 38 U.S.C.A. § 7261(b) rule 
of prejudicial error when considering VA compliance with the 
VCAA) and Mayfield v. Nicholson, 19 Vet. App.  103 (2005).

Initially, the Board observes, that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 38 C.F.R. § 3.655 as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  For purposes of 
this section, the terms examination and reexamination include 
periods of hospital observation when required by VA.  38 
C.F.R. § 3.655(a) (2003).  When the examination was scheduled 
in conjunction with a reopened claim for a benefit, which was 
previously disallowed, or a claim for increase, as the case 
here, the claim shall be denied.  38 C.F.R. § 3.655(b).  
Here, the veteran was examined in 1994 and 1996, and the 
claim will, be rated on the evidence of record, since he has 
not reported for a reexamination.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule). 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The service medical records show that in May 1980, the 
veteran complained of foot pain secondary to boots.  X-ray 
study showed posterior middle talocalcaneal narrowing, 
suspect fibrous ankylosis impending.  The assessment was 
impending fibrous ankylosis, continue current physical 
profile.  In August 1981, he complained of sharp pain in the 
right leg and foot associated with prolonged standing.  On 
examination, vascular was normal.  The veteran had an 
anterior cavus-type foot. There was pain with palpation of 
the medial tuber of the os calcis and inferior aspect of the 
malleolus.  No heat, swelling or redness was noted.  X-ray 
study of the foot revealed mild degenerative changes but no 
obvious pathology.  The impression was possible plantar 
fascial/lateral ligament strain secondary to anterior os 
calcis. The clinical findings were noted as normal for the 
veteran's feet and musculoskeletal system on his October 1981 
separation examination report.

On VA examination in January 1994, the veteran was able to 
stand, squat, supinate, pronate and rise on his toes and 
heels without a problem.  The foot examination was grossly 
normal.  Function was normal.  No deformity, effusions, or 
tenderness was noted.  He had full range of motion and could 
dorsiflex to 10 degrees and plantar flex to 45 degrees 
without pain.  The diagnosis was plantar fasciitis.

In an April 1994 rating decision, service connection was 
granted for plantar fasciitis of the right foot and a 
noncompensable evaluation was assigned.  

VA treatment records from December 1995 to November 1999 show 
complaints of right foot pain.  In December 1995, the veteran 
complained of lateral foot pain with standing, radiating up 
the fibula.  X-rays showed right pes planus.  The impression 
was lateral impingement likely secondary to pes planus and 
valgus heel with standing.  On examination in June 1996, the 
veteran was unable to toe walk secondary to pain.  July 1996 
X-rays showed an incomplete bony coalition of the medial 
facet of the talocalcaneal joint. A computed tomography (CT) 
scan revealed a healed fracture of the right calcaneus.  
There was narrowing and irregularity of the middle facet of 
the subtalar joint and mild widening of the calcaneus as the 
result of earlier fracture.  The impression included 
talocalcaneal coalition and talonavicular degenerative joint 
disease.  During hospitalization in January 1998, the veteran 
complained of right foot pain and was seen by orthopedics.  
June 1998 records show that the veteran's right foot was 
exquisitely tender at the heel on calcaneal manipulation.  It 
was tender over lateral compartment, compartment soft.  X-
rays showed marked degenerative joint disease of the right 
talocalcaneal joint and the talonavicular joint.

In an October 1998 rating decision, the disability rating for 
the veteran's service-connected plantar fasciitis was 
increased to 10 percent disabling.  

Additional VA records dated from 2001 to 2004 were obtained 
and associated with claims folder.  These records do not 
reflect increased symptomatology attributable to the service-
connected plantar fasciitis.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The veteran's service-connected disability for plantar 
fasciitis has been rated as 10 percent disabling under 
Diagnostic Code 5276, by analogy to acquired flat feet.  See 
38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5276 (2005).  Under 
Diagnostic Code 5276, where the weight-bearing line is over 
or medial to great toe, and there are inward bowing of the 
tendo achillis and pain on manipulation and use of the feet, 
a 10 percent rating is assigned on the basis of moderate 
disability.  For a severe disability, a 20 percent rating is 
assigned if unilateral.  A severe disability is characterized 
by objective evidence of marked deformity (pronation, 
abduction, etc.), accentuated pain on manipulation and use, 
indication of swelling on use, and characteristic 
callosities.  

After a careful review of the evidence of record, the Board 
finds that the evidence does not show symptoms to support a 
rating in excess of 10 percent for the veteran's plantar 
fasciitis.  Arguably, functional loss due to pain is 
contemplated in the schedular criteria; hence, pain alone 
cannot provide a basis for a higher evaluation. Further, the 
Board finds that the 10 percent rating assigned adequately 
compensates the veteran for any functional loss due to such 
pain. There is no evidence of marked deformity or 
characteristic callosities to warrant a 20 percent rating for 
a severe disability under Diagnostic Code 5276.  In this 
regard, the veteran was scheduled to undergo VA examination 
in May 2004 and April 2005 in order to assess the current 
severity of his service-connected plantar fasciitis.   
However, he failed to report.  Under these circumstances, the 
Board finds no basis for assignment of a higher evaluation 
under Diagnostic Code 5276. 

Thus, the preponderance of the evidence is against the 
assignment of a rating in excess of 10 percent for the 
veteran's plantar fasciitis of the right foot.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Additionally, the Board finds the record does not reflect 
such an exceptional or unusual disability picture so as to 
render impractical the application of the regular rating 
schedule standards and to warrant assignment of a higher 
rating for this disability on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2005).  There is no showing that his 
service-connected disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), has necessitated frequent 
periods of hospitalization, or has otherwise rendered 
inadequate the application of the regular schedular 
standards.  In light of the above and the absence of evidence 
of such factors as those outlined above, the Board is not 
required to refer the claim for accomplishment of the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

A disability evaluation in excess of 10 percent for plantar 
fasciitis is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


